Notice of Pre-AIA  or AIA  Status


The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Election/Restrictions


 Applicant’s election of liniment is acknowledged. The elected invention reads on claims 1-12 and 15-18 as noted by applicant in the reply filed on 1/10/2020. Because applicant did not distinctly and specifically point out without traverse (MPEP § 818.01 (a)). 

Thus, claims 13 and 14 are thus withdrawn from consideration by the examiner as being drawn to non-elected inventions.

The election of species is hereby made FINAL.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 4, 5, 8-12, 15-19 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Selmani (US 2010/0310619) and as evidenced by Akkaya (herein enclosed). 

Semani teaches that sunflower oil is used to treat burn wounds that can be created by burning the skin via scolding (hot water) on human body/skin, see paragraph 1. Akkaya teaches that sunflower oil contains the claimed fatty acids at the claimed amounts in sunflower oil. Note topical 

The claims are taught by Semani as discussed above, which teaches that sunflower oil contains the claimed fatty acids which will inherently have the same number of fatty acids as claimed since the same fatty acid content is yielded in Semani as applicant’s own invention.

Note that claim 15 is redundant since when applying the sunflower oil as taught topically on the skin to treat burn wounds it will inherently perform claim 15.

Since claim 16 reads on 1-100 % it is inherent that such an amount will be in the composition of the reference.

Applicant argues that allegedly just because the sunflower oil is shown to contain fatty acids does not mean that fatty acids are responsible for the therapeutic effects of the sunflower oil. While this is noted, it is not 
It is noted that Selmani teaches treatment of burns caused by fire, hot water (scalding).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:





Claims 4, 5, 8-12, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selmani (US 2010/0310619) and as evidenced by Akkaya. 

Semani teaches that sunflower oil is used to treat burn wounds that can be created by burning the skin via scolding (hot water) on human body/skin, see paragraph 1. Akkaya teaches that sunflower oil contains the claimed fatty acids at the claimed amounts in sunflower oil. Note topical 

The claims are taught by Semani as discussed above, which teaches that sunflower oil contains the claimed fatty acids which will inherently have the same number of fatty acids as claimed since the same fatty acid content is yielded in Semani as applicant’s own invention.

Note that claim 15 is redundant since when applying the sunflower oil as taught topically on the skin to treat burn wounds it will inherently perform claim 15.

Since claim 16 reads on 1-100 % it is inherent that such an amount will be in the composition of the reference.


It would have been obvious to one of ordinary skill in the art to totally cover the wound since that would be quite obvious since in the reference 

Applicant argues that allegedly just because the sunflower oil is shown to contain fatty acids does not mean that fatty acids are responsible for the therapeutic effects of the sunflower oil. While this is noted, it is not agreed with since the sunflower oil is clearly a necessary component in the 

It is noted that Selmani teaches treatment of burns caused by fire, hot water (scalding).




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/         Primary Examiner, Art Unit 1655